Carni and Lindley, JJ.
(dissenting). We respectfully dissent and therefore would affirm the order denying plaintiffs application for leave to serve a late notice of claim. Supreme Court is “ ‘vested with broad discretion to grant or deny [an] application’ ” for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5) (Matter of Hall v Madison-Oneida County Bd. of Coop. Educ. Servs., 66 AD3d 1434, 1435 [2009]; see Carpenter v NY Adoance Elec., Inc., 77 AD3d 1344, 1345 [2010]) and, absent a clear abuse of discretion, the court’s determination should not be disturbed (see Matter of Schwindt v County of Essex, 60 AD3d 1248, 1249 [2009]; Matter of Hinton v New Paltz Cent. School Dist., 50 AD3d 1414, 1415 [2008]). Here, in our view, the court’s denial of the application does not constitute a clear abuse of discretion.
With respect to her excuse for failing to file a timely notice of claim, plaintiff contends that she did not know that she had sustained a serious injury within the meaning of Insurance Law § 5102 (d) until April 2009, when she was out of work as a result of injuries that she allegedly sustained in the accident. The record demonstrates, however, that plaintiff did not file her ap*1822plication for leave to serve a late notice of claim until October 2009, far more than 90 days after she allegedly learned that she sustained a serious injury. In addition, although defendants knew of the accident soon after it occurred and they compensated plaintiff for her property damage, there is no indication in the record that defendants had actual knowledge that plaintiff had been injured in the accident. “Knowledge of the injuries . . . claimed by a plaintiff, rather than mere notice of the underlying occurrence, is necessary to establish actual knowledge of the essential facts of the claim within the meaning of General Municipal Law § 50-e (5)” (Lemma v Off Track Betting Corp., 272 AD2d 669, 671 [2000]; see Matter of Mangona v Village of Greenwich, 252 AD2d 732 [1998]). Present — Martoche, J.P., Fahey, Carni, Lindley and Sconiers, JJ.